internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-130967-01 date date legend distributing controlled company x a b c d e x y z date date date date date date date date plr-130967-01 date date date date a b c d e this letter responds to a letter dated date requesting rulings supplementing our prior letter_ruling dated date plr-111625-01 the original ruling and a supplemental letter_ruling dated date plr-121115- the first supplemental ruling and together with the original ruling the prior rulings the prior rulings addressed a contribution of certain assets to controlled the contribution an initial_public_offering of controlled stock the ipo a pro_rata distribution of controlled stock to the shareholders of distributing the distribution transfers by distributing of shares of controlled class a common_stock to distributing’s creditors in exchange for distributing obligations before the distribution the exchange and a proposed acquisition by company x of a percent or greater interest within the meaning of sec_355 in distributing the proposed combination the prior rulings hold that the contribution followed by the distribution will constitute a tax-free reorganization under sec_368 and sec_355 of the internal_revenue_code that the exchange will not result in the recognition of gain_or_loss to distributing under sec_361 and and that the proposed combination will not be taken into account for purposes of sec_355 since the issuance of the prior rulings the proposed combination has been abandoned before the contribution distributing made several acquisitions in exchange for its common_stock the prior rulings expressed no opinion on whether the last five of those acquisitions the recent acquisitions would be taken into account for purposes of sec_355 plr-130967-01 the recent acquisitions consisted of the acquisition of the stock of a on date the stock of b on date the stock of c on date the stock of d on date and the stock of e on date a b and c were each engaged in the x business d was engaged in the y business and e was engaged in the z business the recent acquisitions were part of distributing’s strategy to fill critical product gaps particularly in its high-growth business segments all of the recent acquisitions except the acquisition of e occurred before the public announcement of the distribution on date on date a shares of controlled class a common_stock were sold in the ipo on date distributing exchanged b shares of controlled class a common_stock pursuant to the exchange distributing owns an additional c shares of controlled class a common_stock that may be exchanged for distributing obligations pursuant to further exchanges if distributing exchanges the additional c shares of controlled stock for distributing obligations and the recent acquisitions and convertible preferred_stock issuance described below are taken into account for purposes of sec_355 a percent or greater interest in the stock of controlled will have been acquired as part of a plan or series of related transactions within the meaning of sec_355 after the contribution distributing pledged the stock of controlled to its creditors as collateral to support distributing's obligation to repay borrowings under its credit facilities the distribution cannot be completed until distributing's creditors release their security_interest in controlled stock under the terms of the credit facilities distributing must satisfy certain financial covenants for the security_interest to be released including an obligation to raise a specified amount of cash from certain asset sales and capital markets transactions and having a minimum level of net_worth as part of its efforts to satisfy the financial covenants distributing issued dollar_figured of convertible preferred_stock the preferred_stock on date each share of preferred_stock is initially convertible into e shares of distributing common_stock immediately after the distribution the conversion ratio of the preferred_stock will be adjusted because distributing will become a smaller and less valuable company as a result of the distribution the preferred_stock will be convertible into a larger number of shares of distributing common_stock after the distribution the preferred_stock is not convertible into common_stock of distributing until the earlier of date or the day after the distribution only distributing shareholders who own distributing common_stock as of the record_date for the distribution will receive controlled stock in the distribution the record_date for the distribution will be before date accordingly holders of the preferred_stock will not receive any controlled stock in the distribution with respect to their ownership of the preferred_stock the prior rulings are based on distributing's representation that the distribution will be consummated no later than the end of the taxable_year of distributing in which the contribution occurred ie by date recent amendments to distributing's credit facilities impose additional obligations on distributing before the security_interest in plr-130967-01 controlled stock can be released the amendments were necessary to enable distributing to implement a restructuring program and to report a related charge to its earnings as a result of the amendments to the credit facilities distributing expects to complete the distribution after date but no later than date in connection with the request for supplemental rulings distributing has made the following representations a all representations in the prior rulings except as modified herein or in the first supplemental ruling are still valid b before the acquisitions of a b c and d neither distributing nor controlled or their respective officers or directors discussed the distribution with a b c or d their respective officers or directors or the persons who acquired distributing stock in those acquisitions c the distribution was never motivated to any degree by a business_purpose to facilitate the acquisition of distributing stock in any of the recent acquisitions d the distribution will occur at the same time and in a similar form regardless of any of the recent acquisitions e all of the recent acquisitions except the acquisition of e occurred at a time when distributing had not yet made a final_decision to proceed with the distribution f all of the recent acquisitions occurred before distributing received requisite regulatory approval for the distribution and thus were undertaken at a time when it was uncertain whether the distribution would occur g the record_date for the distribution will be before date and the distribution will be completed no later than date h holders of the preferred_stock will not receive any controlled stock in the distribution with respect to their preferred_stock based solely on the information submitted and the representations set forth above we rule as follows the issuance by distributing of its stock in the acquisition of a b c and d will not be taken into account for purposes of sec_355 because the holders of the preferred_stock will not receive any controlled plr-130967-01 stock in the distribution and because any indirect interest in controlled acquired by the holders of the preferred_stock will be terminated upon the distribution the issuance of the preferred_stock will not be taken into account for purposes of determining whether a 50-percent_or_greater_interest in controlled has been acquired as part of a plan or series of related transactions with the distribution within the meaning of sec_355 completion of the distribution on or before date will not affect any of the rulings issued in the prior rulings in addition to the caveats in the prior rulings we continue to express no opinion regarding whether the issuance of distributing stock in the acquisition of e will be taken into account for purposes of sec_355 this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that this private_letter_ruling may not be used or cited as precedent it is important that a copy of this letter together with copies of the prior rulings be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this letter are consummated pursuant to the power_of_attorney on file in this matter a copy of this letter is being sent to your authorized representatives sincerely associate chief_counsel corporate by michael j wilder senior technician reviewer branch
